Case 17-20039 Doc 54 Filed 01/21/19 Entered 01/21/19 12:36:59 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [50] Objection to Dismissal. (Winward Page 1 of 3




Order prepared by
E. KENT WINWARD #5562
ABRAHAM SMOOT #12666
Attorney for Debtor(s)
4850 Harrison Blvd, Suite 1
Ogden UT 84403
Telephone: (801) 392-8200
Facsimile: (801) 392-2724
utahbankruptcyfirm@gmail.com
                      IN THE UNITED STATES BANKRUPTCY COURT
                                    District of Utah
 In the Matter of:                                       Case No. 17-20039

 Jennifer Atkinson,                                      Chapter 13

                                                         Judge Joel T. Marker
 Debtor(s)
                         ORDER ON OBJECTION TO DISMISSAL

       Debtor filed an Objection to Dismissal and for Attorney Fees and scheduled a hearing

for January 23, 2019.    Notice of the Objection was given to the parties as evidenced in the

Certificate of Service. The Trustee was the only party to respond and the Trustee's objections

have been resolved.

       WHEREFORE, this Court, having reviewed the pleadings on file, being fully advised in

the premises and good cause appearing, hereby ORDERS:

       1. The Trustee's Motion to Dismiss is denied;

       2. Debtor must be current on all plan payments due through December 25, 2018, no later

than January 24, 2019, or the Trustee may file a notice of non-compliance and dismiss the case
Case 17-20039 Doc 54 Filed 01/21/19 Entered 01/21/19 12:36:59 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [50] Objection to Dismissal. (Winward Page 2 of 3




without further notice or hearing;

       3. If any portion of the cure payment is subsequently returned to the Trustee as unpaid

for any reason, including insufficient funds, the Trustee may file a Declaration of Non-

Compliance, and this case will be dismissed without further notice or hearing; and

       4. Attorneys fees in the amount of $199.00 are awarded as an administrative expense

under 11 U.S.C. § 503(b) and that they are to be paid by the Chapter 13 trustee from property of

the estate to the extent funds are available.

                                          END OF ORDER
Case 17-20039 Doc 54 Filed 01/21/19 Entered 01/21/19 12:36:59 Desc Pending
Order (Hrg Scheduled/Reserved) Re: [50] Objection to Dismissal. (Winward Page 3 of 3




                       DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing Order RE Objection to Dismissal and for Attorney Fees shall be served
to the parties and in the manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified below, are
registeredCM/ECF users and will be served notice of entry of the foregoing Order through the
CM/ECF system:

Chapter 13 Trustee

E. Kent Winward, Counsel for Debtors



       By U.S. Mail - In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed R. Civ. P. 5(b):

Jennifer Atkinson,
363 West 4775 South
Washington Terrace, UT 84405




                                                      __/s/______________________________
                                                      E Kent Winward
                                                      Abraham Smoot
                                                      Attorneys for Debtor(s)
